Case: 12-1444    Document: 26     Page: 1   Filed: 11/01/2012




          NOTE: This order is nonprecedential.

   Wniteb ~tate~ {[ourt of §ppeaI~
       for tbe jfeberaI qcircuit

          IN RE BAYER CROPSCIENCE, LP


                      2012-1444
             (Reexamination No. 90/008,317)



    Appeal from the United States Patent and Trademark
Office, Board of Patent Appeals and Interferences.


                      ON MOTION


                       ORDER

    The Director of the United States Patent and Trade-
mark Office moves without opposition for a 21-day exten-
sion of time, until November 30, 2012, to file his brief.

    Upon consideration thereof,

    IT Is ORDERED THAT:

    The motion is granted.
Case: 12-1444   Document: 26   Page: 2   Filed: 11/01/2012




IN RE BAYER CROPSCIENCE, LP                           2



                                FOR THE COURT


                                 /s/ Jan Horbaly
                                Jan Horbaly
                                Clerk
    s27